Case 2:20-cv-02631-JS-ARL Document 7 Filed 08/12/20 Page 1 of 4 PageID #: 26



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------X
DANA RICKETTS,

                          Plaintiff,
                                                         ORDER
            -against-                                    20-CV-2631(JS)(ARL)

SUFFOLK COUNTY CORRECTIONAL FACILITY,
SUFFOLK COUNTY CORRECTIONAL OFFICERS,

                    Defendants.
--------------------------------------X
APPEARANCES
For Plaintiff:      Dana Ricketts, pro se
                    354 Ogden Street
                    Orange, New Jersey 07050

For Defendants:         No appearance

SEYBERT, District Judge:

            On   June   5,       2020,   pro   se   plaintiff     Dana   Ricketts

(“Plaintiff”)     filed      a   Complaint     against    the    Suffolk   County

Correctional Facility and Suffolk County Correctional Officers

(“Defendants”) together with an application to proceed in forma

pauperis.    (Compl., D.E. 1; I.F.P. Mot., D.E. 2.)                  On July 23,

2020, Plaintiff filed a second application.                     (2d I.F.P. Mot.,

D.E. 6.)    For the following reasons, the applications to proceed

in forma pauperis are DENIED WITHOUT PREJUDICE and with leave to

renew upon completion of the AO 239 in forma pauperis application

form.   (I.F.P. Mot., 6.)          Alternatively, Plaintiff may remit the

$400.00 filing fee.

            Plaintiff’s initial in forma pauperis application was
Case 2:20-cv-02631-JS-ARL Document 7 Filed 08/12/20 Page 2 of 4 PageID #: 27



not   submitted   on   the   Court’s   form,      nor   did    it    provide    the

information required by the Court as discussed below.                  The second

application was on the AO 240 form (Application to Proceed in

District Court Without Prepaying Fees or Costs (Short Form)).

Plaintiff’s   initial    submission        indicates     that       Plaintiff    is

presently   not   employed    and   the    last   date    of    employment      was

September 1, 2018.       (I.F.P. Mot., ¶¶ 1-2.)            Plaintiff did not

provide the “amount of salary per month which was received and how

long the employment lasted” as question 2 asks.                     (I.F.P. Mot.,

¶ 2.)    However, Plaintiff also reports having received money

within the last twelve (12) months from “business, profession, or

form of self-employment” but has not provided the amount received

during the last twelve months.         (I.F.P. Mot., ¶ 3(a).)            Although

Plaintiff has received “money from my family”, the amount received

has not been provided.       (I.F.P. Mot., ¶ 3.)         Plaintiff avers that

he does not have any cash or money in a checking or savings account

and he reports no regular monthly expenses, including housing,

transportation, utilities, or otherwise.            (I.F.P. Mot., ¶¶ 4-5.)

In response to the question on the application that calls for the

description of “[a]ny debts or financial obligations (describe the

amounts owed and to whom they are payable)”, Plaintiff wrote only

“I owe sur charges and court fees” and does not provide the sum

owed.   (I.F.P. Mot., ¶ 7.)


                                       2
Case 2:20-cv-02631-JS-ARL Document 7 Filed 08/12/20 Page 3 of 4 PageID #: 28



            On Plaintiff’s second application, Plaintiff answered

the first question that asks: “If incarcerated, I am being held

at:” by including a residential address.               (See 2d I.F.P. Mot.,

¶ 1.)    Additionally, like his first application, Plaintiff does

not    include   any    monthly   expenses    for   housing,   utilities   or

transportation on the second application.           (See I.F.P. Mot., ¶ 6.)

Thus, it is unclear whether Plaintiff is presently incarcerated

yet chooses to have his correspondence from the Court mailed to a

residential address.         Whether Plaintiff is incarcerated bears on

whether his financial position qualifies him to proceed without

the prepayment of the Court’s filing fee.

            Thus, because the responses provided by Plaintiff on the

in forma pauperis applications do not permit the Court to conclude

that    Plaintiff      is   qualified   to   proceed   in   forma   pauperis,

Plaintiff’s applications are DENIED WITHOUT PREJUDICE to a renewal

thereof upon completion of the AO 239 in forma pauperis application

form annexed to this Order.        Under the circumstances, Plaintiff’s

current financial position can best be provided to the Court on

the long form in forma pauperis application (AO 239).               Plaintiff

is directed to either remit the $400.00 filing fee or complete and

return the enclosed in forma pauperis application within fourteen

(14) days from the date of this Order.              Plaintiff is cautioned

that a failure to timely comply with this Order will lead to the


                                        3
Case 2:20-cv-02631-JS-ARL Document 7 Filed 08/12/20 Page 4 of 4 PageID #: 29



dismissal of the Complaint without prejudice and judgment will

enter.

               The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is denied for the purpose

of any appeal.        See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).

               The Clerk of Court is directed to mail a copy of this

Order    and    the   AO   239   in   forma   pauperis   application   form   to

Plaintiff at the address of record.



                                              SO ORDERED.


                                               /s/ JOANNA SEYBERT_____
                                              Joanna Seybert, U.S.D.J.

Dated:    August    12 , 2020
          Central Islip, New York




                                         4
